            Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 FLAVIO MILAM,

         Plaintiff,

 v.
                                                                CASE NO.: 1:21-cv-00119-LY
 MRS BPO, LLC,

         Defendant.


                        ANSWER OF DEFENDANT MRS BPO, LLC

       Defendant MRS BPO, LLC (“Defendant” or “MRS”) as and for its Answer and affirmative

defenses to the Complaint of Plaintiff Flavio Milam (“Plaintiff”) in the above-entitled matter,

states and alleges as follows:

                                          JURISDICTION

       1.       In response to paragraph 1 of the Complaint, MRS admits that Plaintiff asserts that

jurisdiction arises under the referenced statute, but MRS denies that it violated any law that would

subject it to such jurisdiction. MRS further denies that Plaintiff has standing.

       2.       MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 2 of the Complaint, except MRS admits that it has attempted to collect debts from

individuals located in Texas. MRS denies that it has violated any laws.

                                            STANDING

       3.       In response to paragraph 3 of the Complaint, MRS admits that Plaintiff makes the

allegation, but denies that it has violated any laws.

       4.       MRS denies the allegations set forth in paragraph 4 of the Complaint.

       5.       MRS denies the allegations set forth in paragraph 5 of the Complaint.



                                                  1
             Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 2 of 6




                                            PARTIES

       6.      MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 6 of the Complaint.

       7.      In response to paragraph 7 of the Complaint, MRS admits that it is a debt collection

agency and has an office located at the stated address.

       8.      In response to paragraph 8 of the Complaint, MRS admits that it uses telephone in

the business of collecting debts owed to others.

       9.      MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 9 of the Complaint.

                                           THE TCPA

       10.     In response to paragraph 10 of the Complaint, MRS admits that Plaintiff purports

to summarize the TCPA, while denying it violated any law.

       11.     In response to paragraph 11 of the Complaint, MRS admits that Plaintiff purports

to summarize the TCPA, while denying it violated any law.

       12.     In response to paragraph 12 of the Complaint, MRS admits that Plaintiff purports

to summarize the referenced case law, while denying it violated any law.

       13.     In response to paragraph 13 of the Complaint, MRS admits that Plaintiff purports

to summarize the referenced statute, while denying it violated any law.

       14.     In response to paragraph 14 of the Complaint, MRS admits that Plaintiff purports

to summarize the referenced statute, while denying it violated any law.

                                        ALLEGATIONS

       15.     In response to paragraph 15 of the Complaint, MRS admits that it began to collect

a debt from Plaintiff. MRS lacks sufficient information or knowledge to admit or deny the

remaining allegations in paragraph 15 of the Complaint.

                                                   2
             Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 3 of 6




       16.     In response to paragraph 16 of the Complaint, MRS admits that it called Plaintiff

on December 15, 2020 in an attempt to collect a debt. MRS lacks sufficient information or

knowledge to admit or deny the allegations in paragraph 16 of the Complaint.

       17.     MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 17 of the Complaint.

       18.     MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 18 of the Complaint.

       19.     In response to paragraph 19 of the Complaint, MRS admits that it sent text messages

to Plaintiff and denies the remaining allegations.

       20.     MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 20 of the Complaint.

       21.     MRS admits the allegations set forth in paragraph 21 of the Complaint.

       22.     MRS denies the allegations set forth in paragraph 22 of the Complaint.

       23.     MRS denies the allegations set forth in paragraph 23 of the Complaint.

       24.     MRS admits the allegations set forth in paragraph 24 of the Complaint.

       25.     MRS lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 25 of the Complaint.

       26.     MRS denies the allegations set forth in paragraph 26 of the Complaint.

       27.     MRS denies the allegations set forth in paragraph 27 of the Complaint.

       28.     MRS denies the allegations set forth in paragraph 28 of the Complaint.

       29.     MRS denies the allegations set forth in paragraph 29 of the Complaint.

       30.     MRS admits the allegations set forth in paragraph 30 of the Complaint.

       31.     MRS denies the allegations set forth in paragraph 31 of the Complaint.




                                                 3
            Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 4 of 6




                                      PRAYER FOR RELIEF

       In response to Plaintiff’s prayer for relief, MRS states that Plaintiff is not entitled to the

requested relief as there has been no violation of law.

                                  AFFIRMATIVE DEFENSES

       As and for its affirmative defenses, MRS states and alleges as follows:

                                         FIRST DEFENSE

       Plaintiff has failed to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

       Any violation of law, which MRS denies, was the result of a bona fide error,

notwithstanding the maintenance of procedures in place to avoid such errors. Specifically, any

violation of the law, which MRS denies, was unintentional and MRS has policies and procedures

reasonably adapted to prevent violations of the law, including those designed to prevent

communications following the receipt of written disputes from a consumer, prior to verifying the

debt or providing the name and address of the original creditor. These policies are reasonably

adapted to avoiding the violations of law Plaintiff purports to allege in the Complaint.

                                        THIRD DEFENSE

       Plaintiff’s claims fail, in whole or in part, for lack of standing and/or lack of subject matter

jurisdiction because he has not sustained any cognizable injury or damages.

                                       FOURTH DEFENSE

       Any violation of the law, which MRS denies, was not material.

                                         FIFTH DEFENSE

       Any violation of the law or damage suffered by Plaintiff, which MRS denies, was due to

the affirmative actions and/or omissions of Plaintiff or others and does not give rise to any liability

MRS.

                                                  4
            Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 5 of 6




                                        SIXTH DEFENSE

       Plaintiff’s claims may be barred, in whole or in part, by laches, unclean hands, waiver,

estoppel or failure to mitigate damages (if any).

                                     SEVENTH DEFENSE

       To the extent statutory damages under the TCPA call for damages that substantially exceed

the actual damages sustained by Plaintiff, such damages constitute an excessive fine or penalty

without the substantive or procedural safeguards guaranteed by the Fifth and Fourteenth

Amendments to the United States Constitution.

                                        EIGHTH DEFENSE

       Plaintiff’s TCPA claim will be barred, in whole or in part, as a result of an inability to

demonstrate that the alleged calls or were placed using an automatic telephone dialing system

and/or without prior express consent.

       WHEREFORE, MRS prays for an order and judgment of the Court in its favor against

Plaintiff as follows:

       1.      Dismissing all causes of action against MRS with prejudice and on the merits;

       2.      Awarding MRS such other and further relief as the Court deems just and equitable.

Dated: March 2, 2021                          /s/Michael S. Poncin
                                              Michael S. Poncin (MN #296417)
                                              MOSS & BARNETT, PA
                                              150 South Fifth Street, Suite 1200
                                              Minneapolis, MN 55402
                                              Telephone: (612) 877-5290
                                              Fax: (612) 877-5056
                                              Mike.Poncin@lawmoss.com
                                              Attorneys for Defendant




                                                    5
           Case 1:21-cv-00119-LY Document 4 Filed 03/02/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2021, I electronically filed the foregoing document with
the clerk of court for the U.S. District Court, Western District of Texas, using the CM/ECF system.

       I further certify that on March 2, 2021, a true and correct copy of the foregoing document
was served upon the following parties via U.S. mail:

       Flavio Milam
       3000 Kramer Ln, Apt 1340
       Austin, TX 78758
       Pro Se Plaintiff

                                             s/Michael S. Poncin
                                             Michael S. Poncin




                                                6
